Citation Nr: 0515983	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-11 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for post-traumatic stress 
disorder and declined to reopen the veteran's previously 
denied claim of entitlement to service connection for a 
nervous disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Referable to the issue of service connection for post-
traumatic stress disorder (PTSD), a review of the claims file 
reveals that the record on appeal is not complete.  The 
veteran has received monthly psychiatric treatment for PTSD 
from Dr. L. C. R. in Rio Peidras, Puerto Rico.  Although two 
statements by this doctor are of record, no clinical records 
have been secured.  The RO must make an effort to retrieve 
these records.

With regard to the issue of new and material evidence to 
reopen the claim of service connection for a nervous disorder 
(variously diagnosed as anxiety disorder and dysthymia), the 
Board observes that the veteran has not received proper 
notice under the Veterans' Claims Assistance Act of 2000 
(VCAA).  Regulations enacted under the VCAA require VA to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Regulations also dictate that VA has a duty to 
assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

In this case, the only notice of the standard for new and 
material evidence that the veteran received was in the May 
2003 statement of the case, which incorrectly cited the law 
in effect prior to August 29, 2001.  The Board notes that the 
veteran sought to reopen his claim for a nervous disorder in 
October 2001; therefore, the new standard is applicable.  The 
RO is advised to remedy this omission as indicated below. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The veteran should be notified in writing 
of the information and evidence necessary to 
reopen his claim for service connection for a 
nervous disorder.  Specifically, the veteran 
should be notified of the amended standard 
for new and material evidence, which is 
applicable to his claim.  (This standard 
requires existing evidence not previously 
submitted to the RO that relates to an 
unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility 
of substantiating the claim.) The RO must 
also notify the veteran of the information 
and evidence that VA will seek to provide and 
the information and evidence that the veteran 
is expected to provide.  The veteran also 
should be requested to "provide any evidence 
in [his] possession that pertains to the 
claim."  See 38 C.F.R. § 3.159(b).

2.  The RO should obtain the necessary 
release from the veteran for his 
psychiatrist, Dr. L. C. R. in Rio Peidras, 
Puerto Rico.  After securing said release, 
the RO should obtain the veteran's treatment 
records.

3.  After undertaking any additional 
development deemed necessary, the issues on 
appeal should be readjudicated.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


